Citation Nr: 1526785	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-12 048	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1984 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the VA RO in Albuquerque, New Mexico, from which the appeal was certified.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  The Veteran also submitted additional evidence directly to the Board, along with a signed waiver of RO consideration of the evidence.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to noise exposure during active duty.

2. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss as the result of exposure to acoustic trauma during active duty.  He contends that although he was a chemical specialty officer, he spent his seven-year career in combat arms units, airborne units, and ranger units.  During field exercises in basic training, he was exposed to M-16 rifle fire and machine gun fire, grenade explosions, and multiple pyrotechnics without hearing protection.  While stationed in Germany, he was assigned to a M-683 tank battalion, and as a field leader and executive officer, he was exposed to loud noises from five-ton trucks and 113 personnel carriers and smoke generators.  He was later exposed to loud engine noises from helicopters and airplanes, in most cases without hearing protection, and engaged in combat and firefights.  The Veteran reports that his wife noticed his hearing loss while he was still in service and that he had minimal exposure to loud noises following separation from service.  

The October 2010 VA examiner diagnosed bilateral sensorineural hearing loss, and as such, the Board finds the Veteran has established a current disability for purposes of service connection.  With respect to an in-service event or injury, the service treatment records are negative for any complaints of, treatment for, or diagnosis of hearing loss.  However, the Board finds the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible for purposes of establishing an in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

With evidence of a current disability and an in-service event or injury, the remaining element required to establish service connection is a nexus between the current disability and the in-service event or injury.  In this respect, the October 2010 VA examiner provided a negative opinion as to whether any current bilateral hearing loss was related to active duty.  However, the Board finds the opinion carries little probative value as it appears the VA examiner based the opinion solely on the lack of evidence of hearing loss during active duty.  The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Here, it does not appear that the VA examiner considered the Veteran's reports of in-service noise exposure and symptoms of hearing loss that began during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

In this case, the Board finds it pertinent that hearing loss is considered an organic disease of the nervous system for VA purposes, and as such, it is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  As a result, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran's assertions regarding his symptoms.  Therefore, the Board finds the Veteran's statements concerning hearing loss since his in-service noise exposure to be competent and credible evidence for service connection purposes.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether bilateral hearing loss is related to in-service noise exposure.  As such, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran contends that he has tinnitus that had its onset during active duty.  With respect to establishing a current disability, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability for purposes of service connection.

Concerning an in-service event or injury, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of tinnitus.  However, as noted above, the Board finds the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible for purposes of establishing an in-service injury.  In addition, the Veteran is competent to give evidence about what he has experienced; i.e., that he experienced symptoms of tinnitus during active duty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, the United States Court of Appeals for Veterans Claims has recognized tinnitus as an organic disease of the nervous system for VA purposes, and therefore, 38 C.F.R. § 3.303(b) is applicable in this case.  Fountain v. McDonald, 2013-0654, 2015 WL 510609 (Feb. 9, 2015).  The  Board also notes that a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C.A. § 1154(a) (2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Again, the Board finds nothing in the record that would refute the Veteran's competency and credibility.  Therefore, the Veteran's statements concerning symptoms of tinnitus during and since separation are credible and competent evidence of continuity of symptomatology for purposes of service connection.  Furthermore, the October 2010 VA examiner found the Veteran's tinnitus was as likely as not a symptom associated with his now service-connected bilateral hearing loss.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his tinnitus had its onset during active duty.  As such, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. 49.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


